Exhibit 10.2


Execution Version


SECOND AMENDED AND RESTATED
CHANGE OF CONTROL
PROTECTION AGREEMENT


 
This Second Amended and Restated Change of Control Protection Agreement (this
“Agreement”) is made and entered into as of October 12, 2011, (the “Effective
Date”) by and between Overseas Shipholding Group, Inc., a corporation
incorporated under the laws of Delaware with its principal office at 666 Third
Avenue, New York, New York 10017 (the “Company”) and Morten Arntzen (the
“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company believes that the establishment and maintenance of a sound
and vital management of the Company and its affiliates is essential to the
protection and enhancement of the interests of the Company and its stockholders;
 
WHEREAS, the Company also recognizes that the possibility of a Change of Control
(as defined in Section 1 hereof), with the attendant uncertainties and risks,
might result in the departure or distraction of key employees of the Company to
the detriment of the Company;
 
WHEREAS, the Company has determined that it is appropriate to take steps to
induce key employees to remain with the Company, and to reinforce and encourage
their continued attention and dedication, when faced with the possibility of a
Change of Control;
 
WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Change of Control Protection Agreement, dated as of December 31, 2008
(the “Prior Agreement”) which provided that the Executive would receive certain
severance benefits if his employment was terminated in connection with a Change
of Control; and
 
WHEREAS, the parties desire to amend and restate the Prior Agreement effective
as of the Effective Date on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
1. A Change of Control shall be deemed to have occurred if:  (i) any person (as
defined in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and as used in Sections 13(d) and 14(d) thereof), excluding
the Company, any “Subsidiary,” any employee benefit plan sponsored or maintained
by the Company, or any Subsidiary (including any trustee of any such plan acting
in the trustee capacity), becomes the beneficial owner (as defined in Rule
13(d)-3 under the Exchange Act) of shares of the Company having at least thirty
percent (30%) of the total number of votes that may be cast for the election of
directors of the Company; provided, that no Change of Control will be deemed to
have occurred as a result of an increase in ownership percentage in excess of
thirty percent (30%) resulting solely from an acquisition of securities by the
Company unless and until such person acquires additional shares of the Company;
(ii) the consummation of a merger or other business combination of the Company,
or a sale of all or substantially all of the Company’s assets or combination of
the foregoing transactions (a “Transaction”) occurs, other than a Transaction
involving only the Company and one or more of its Subsidiaries, or a Transaction
immediately following which the shareholders of the Company immediately prior to
the Transaction continue to have a majority of the voting power in the resulting
entity in approximately the same proportion as they had in the Company
immediately prior to the Transaction; or (iii) during any period of twelve (12)
consecutive months beginning on or after the date hereof, the persons who were
directors of the Company immediately before the beginning of such period (the
“Incumbent Directors”) shall cease (for any reason other than death) to
constitute at least a majority of the board of directors of the Company (the
“Board”) or the board of directors of any successor to the Company, provided
that, any director who was not a director as of the date hereof shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least a majority of the
directors who then qualified as Incumbent Directors either actually or by prior
operation of the foregoing unless such election, recommendation or approval
occurs as a result of an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act or
any successor provision) or other actual or threatened solicitation of proxies
or contests by or on behalf of a person other than a member of the Board.  Only
one (1) Change of Control may occur under this Agreement.
 
2. Term.  This Agreement shall commence on the Effective Date and shall expire
on the earliest of (i) October 12, 2016 (the “Expiration Date”), subject to the
right of the Board and the Executive to extend the Expiration Date, provided
that if a Change of Control takes place prior to the Expiration Date, the
duration of this Agreement under this subpart (i) shall be until the end of the
two (2) year period commencing on the date of the consummation of a Change of
Control whether such two (2) year period ends before or after the Expiration
Date; (ii) the date of the death of the Executive or retirement or other
termination of the Executive’s employment (voluntarily or involuntarily) with
the Company prior to a Change of Control other than as a result of a termination
by the Company without Cause (as defined below) or by the Executive for Good
Reason (as defined below) that is an Anticipatory Termination (as defined
below); or (iii) ninety (90) days after an Anticipatory Termination by the
Company without Cause or by the Executive with Good Reason if a Change of
Control does not occur on or prior to such date.  Notwithstanding anything in
this Agreement to the contrary, if the Company becomes obligated to make any
payment to the Executive pursuant to the terms hereof at or prior to the
expiration of this Agreement, then this Agreement shall remain in effect for
such and related purposes (including but not limited to under Section 5 hereof)
until all of the Company’s obligations hereunder are fulfilled.  Further,
provided that a Change of Control has taken place prior to the termination of
this Agreement, the provisions of Section 11 hereof shall survive and remain in
effect notwithstanding the termination of this Agreement, the termination of the
Executive’s employment or any breach or repudiation or alleged breach or
repudiation by the Company or the Executive of this Agreement or any one or more
of its terms.
 
3. Termination Following Change of Control.  If, and only if, a Change of
Control occurs and the Executive’s employment with the Company is terminated by
the Company without Cause or by the Executive for Good Reason at any time within
two (2) years after the Change of Control or there was an Anticipatory
Termination and the Change of Control has taken place within ninety (90) days
thereafter, the Executive shall be entitled to the amounts and benefits provided
in Section 4 upon such termination.  In the event of an Anticipatory Termination
within ninety (90) days prior to a Change in Control, if any equity grants which
were granted prior to the Change of Control would vest on a Change of Control
after the Anticipatory Termination, any such equity grants that otherwise would
be forfeited (after application of any other accelerated vesting provision)
shall not be forfeited pending a determination of whether or not a Change of
Control occurs within ninety (90) days thereafter (the “Determination Period”),
but during the Determination Period no unvested option shall vest or be
exercisable, no other unvested equity grant shall vest and no dividends shall be
payable unless and until the Change of Control takes place during the
Determination Period.  If a Change of Control occurs during the Determination
Period, and the option exercise period would otherwise have expired, then the
exercise period for any equity grants which otherwise would have expired during
the Determination Period shall automatically be deemed to have been extended to
the date which is thirty (30) days following the first date after such Change of
Control in which shares of the Company could be traded by the Executive on the
applicable market under the Company’s trading window policies but, with regard
to any outstanding options on the Effective Date, not beyond the earlier of the
latest date that the option could have expired by its original terms under any
circumstance or the tenth (10th) anniversary of the original date of grant of
the option.
 
The foregoing terms shall have the following meaning:
 
(i) Termination for Good Reason.  For purposes of this Agreement, termination
for Good Reason shall mean a termination of employment by the Executive effected
by a written notice given within ninety (90) days after the occurrence of the
Good Reason event.  For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events without the Executive’s express
written consent which event is not cured within ten (10) days after written
notice thereof from the Executive to the Company: (A) any material diminution in
the Executive’s position, duties, responsibilities or authority, or the
assignment to the Executive of duties and responsibilities materially
inconsistent with his position, except in connection with the Executive’s
termination for Cause or as a result of death, or temporarily as a result of the
Executive’s incapacity or other absence for an extended period; (B) a reduction
in the Executive’s annual base salary, other than as the result of an
across-the-board reduction of up to fifteen percent (15%) of base salary that is
generally applicable to the Company’s employees; (C) a relocation of the
Company’s principal business location to an area which is outside of a fifty
(50) mile radius from both the Executive’s current principal business location
and the Executive’s principal residence; (D) failure by the Board to nominate or
re-nominate the Executive as a member of the Board or to elect or re-elect the
Executive as Chief Executive Officer or President, or the Executive’s removal
from any such position, in all cases if such failure or removal is not for
Cause; or (E) any material breach by the Company of any material provision of
the Executive’s employment letter agreement with the Company, dated as of
January 19, 2004, as amended (the “Employment Agreement”), or of Section 11 of
this Agreement.
 
(ii) Cause.  As used herein, the term “Cause” shall mean: (A) the Executive’s
willful misconduct involving the Company or its assets, business or employees or
in the performance of his duties which is materially injurious to the Company;
(B) the Executive’s conviction of (or pleading guilty or nolo contendre to) a
felony (provided that for this purpose, a felony shall cover any action or
inaction that is a felony or crime under federal, state or local law in the
United States (collectively, “U.S. law”) and any action or inaction which takes
place outside of the United States, if it would be a felony under U.S. law); (C)
the Executive’s continued and substantial failure to attempt in good faith to
perform his duties with the Company (other than failure resulting from his
incapacity due to physical or mental illness or injury or that of any member of
the Executive’s immediate family (provided that in a situation relating to a
member of the Executive’s immediate family he has consulted with the Chairman of
the Board and has in good faith made a mutually satisfactory agreement for
coverage of his responsibilities and further provided that any temporary
adjustments in authority, duties or responsibility made by the Company in
connection therewith shall not be Good Reason)), which failure has continued for
a period of at least ten (10) days after written notice thereof from the
Company; (D) the Executive’s breach of any material provisions of any agreement
with the Company, which breach, if curable, is not cured within ten (10) days
after written notice thereof from the Company (provided that in the case of a
breach of the Employment Agreement, clause (iv) of the definition of Cause
therein shall apply); or (E) the Executive’s failure to attempt in good faith to
promptly follow a written direction of the Board which direction indicates that
failure to do so shall be grounds for termination, provided that the failure
shall not be considered “Cause” if the Executive, in good faith, believes that
such direction, or implementation thereof, is illegal and he promptly so
notifies the Chairman of the Board in writing.  No act or failure to act by the
Executive shall be deemed to be “willful” if he believed in good faith that such
action or non-action was in or not opposed to, the best interests of the
Company.
 
(iii) A Termination without Cause.  As used herein, the term Termination without
Cause shall mean a Termination by the Company other than for a termination for
Cause or due to Disability.
 
(iv) Disability.  As used herein, Disability shall mean the Executive’s failure
to have performed his material duties and responsibilities as a result of
physical or mental illness or injury for more than one hundred eighty (180) days
during a three hundred sixty-five (365) day period.
 
(v) Anticipatory Termination.  As used herein, the term Anticipatory Termination
means a Termination without Cause or a Termination for Good Reason that occurs
after a tender offer is announced for the Company or after material discussions
have occurred with a possible acquiror with regard to a Transaction.
 
4. Compensation on Change of Control Termination.  If, pursuant to Section 3,
the Executive is entitled to amounts and benefits under this Section 4, the
Executive shall receive the following payments and benefits from the Company:
 
(a)  (i) Subject to submission of appropriate documentation, any incurred but
unreimbursed business expenses for the period prior to the Executive’s
termination payable in accordance with the Company’s policies and practices;
(ii) any base salary, bonus (other than any annual bonus), vacation pay or other
compensation accrued or earned under law or in accordance with the Company’s
policies applicable to the Executive but not yet paid, payable in accordance
with the Company’s normal policies and practices for such compensation; and
(iii) any other amounts or vested benefits due under the then applicable
employee benefit (including, without limitation, any non-qualified pension plan
or arrangement), equity or incentive plans of the Company then in effect,
applicable to the Executive as shall be determined and paid in accordance with
such plans;
 
(b)  Subject to Sections 4(i), 8 and 23(b) hereof, a lump sum amount (without
regard to any interest which may have accrued thereon) paid on the 60th day
after the Date of Termination (as defined below), equal to two (2) times the
Executive’s annual base salary rate in effect immediately prior to the
Executive’s termination (or if such termination is by the Executive pursuant to
Section 3(i), the greater of the foregoing and Executive’s annual base salary
rate in effect immediately prior to such reduction of the rate of his annual
base salary) (the “Severance Base Salary Rate”);
 
(c)  Subject to Sections 8 and 23(b) hereof, a lump sum amount (without regard
to any interest which may have accrued thereon) paid on the 130th day after the
Date of Termination (as defined below) equal to the sum of :
 
(i)           the Severance Base Salary Rate, plus
 
(ii)           three (3) times the Executive’s target annual incentive
compensation in effect immediately prior to the Executive’s termination; plus
 
(iii)           an amount equal to thirty-six (36) months of additional employer
contributions that would have been made for the Executive under any qualified or
nonqualified defined contribution pension plan or arrangement of the Company
applicable to the Executive as in effect on the Executive’s Date of Termination,
measured from the Executive’s Date of Termination and not contributed to the
extent that the Executive would otherwise be entitled to such contributions
during such period if the Executive’s employment had not been terminated and he
had contributed at the maximum permitted salary reduction level during such
period.
 
(d)  Subject to Sections 4(i) and 8 hereof, a pro rata annual bonus for the year
in which Executive is terminated based on actual results for such year and pro
rated based on the portion of the year the Executive was employed, paid to the
Executive in the calendar year following the completed fiscal year of the
Company for which such bonus was earned when other executive’s of the Company
receive their bonuses for such fiscal year.
 
(e)  Subject to Sections 4(i) and 8 hereof, any earned but unpaid annual bonus
for a previously completed fiscal year of the Company, paid to the Executive in
the calendar year following the completed fiscal year of the Company for which
such bonus was earned when other executive’s of the Company receive their
bonuses for such fiscal year.
 
(f)  Subject to Sections 4(i) and 8 hereof, (i) if benefits under the Company
health plans, in which the Executive participated immediately prior to the
termination of the Executive’s employment, or materially equivalent plans
maintained by the Company in replacement thereof (the “Health Plans”) will not
be taxable to the Executive, then continued coverage at the Company’s expense
(other than as set forth below) under the Health Plans provided in a manner
intended to avoid any excise tax under Section 4980D of the Internal Revenue
Code of 1986, as amended (the “Code”), or (ii) if benefits under the Health
Plans will be taxable to the Executive, reimbursement for the Executive’s
premiums for continued coverage under the Health Plans in the amount that the
cost of such coverage exceeds the active employee rate under the Health Plans
(as determined based on the premium rate in effect for the Executive on the
Executive’s Date of Termination and excluding, for purposes of calculating cost,
an employee’s ability to pay premiums with pre-tax dollars), in either case for
the Executive and the Executive’s dependents until the earliest of (x)
thirty-six (36) months following the Executive’s Date of Termination and (y) the
Executive’s commencement of other substantially full-time employment (such
period, the “Coverage Period”).  Notwithstanding the foregoing, in the case of
(i), the Executive shall pay the same premium amount for such coverage as the
Executive would pay if an active employee under the Health Plans (as determined
based on the premium rate in effect for the Executive on the Executive’s Date of
Termination and excluding, for purposes of calculating cost, an employee’s
ability to pay premiums with pre-tax dollars) and the Company portion of the
premium for any such coverage shall be paid on a monthly basis.  In the case of
(ii), any such reimbursement payment shall be payable on the first Company
payroll date for the applicable month for which such premium amount is
paid.  The Coverage Period shall run concurrently with the applicable
continuation coverage for the Executive and the Executive’s dependents pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985.
 
(g)           Subject to Section 8, continued coverage under the Company life
insurance plan in which the Executive participated immediately prior to the
termination of the Executive’s employment (at the same cost as for active
employees of equivalent age) at a benefit level equal to the higher of the level
in effect immediately prior to the Change of Control or immediately prior to the
Executive’s termination or, alternatively, equivalent coverage for three (3)
years from the date of termination of the Executive’s employment, with any
Company portion of the premiums for such coverage paid on a monthly basis.
 
(h)           All of the Executive’s then unvested equity awards which were
granted prior to a Change of Control shall be treated in accordance with the
terms and conditions of the applicable plan and award agreement.
 
(i)           Notwithstanding anything herein to the contrary, in the event that
the Executive is entitled to the benefits under this Section 4 as a result of an
Anticipatory Termination that occurred within ninety (90) days prior to a Change
in Control and if as a result of the termination of the Executive’s employment
the Executive was entitled to receive the payments and benefits provided under
Section 5(c) of the Employment Agreement, then the Executive shall continue to
be entitled to receive such payments and benefits under and in accordance with
the terms and conditions of the Employment Agreement and (i) the Executive shall
not be entitled to receive the amounts under Sections 4(b), 4(c) and 4(d); (ii)
the benefits or payments under Section 4(f) shall commence in the first month
following the expiration of any health plan or health care reimbursement
coverage provided to the Executive pursuant to the Employment Agreement
following a termination of his employment and the term “Coverage Period” shall
mean a period of twelve (12) months from the date that benefits under Section
4(f) commence in accordance with this Section 4(i)(ii); and (iii) all other
payments and benefits set forth in this Section 4 shall be provided to the
Executive as set forth herein.
 
(j)           Except as set forth in Section 4(i), in the event that the
Executive is entitled to receive the payments and benefits set forth in this
Section 4, then the Executive shall not be eligible to participate in any other
severance, termination, change in control or similar plan, policy or practice of
the Company.
 
5. Excise Tax.
 
(a)           In the event that the Executive shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of a Change in Control (collectively the “Company Payments”), and if such
Company Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority), then the Company Payments, in the aggregate, shall be
reduced to an amount that is one dollar ($1) less than the greatest amount that
could be paid to the Executive such that the receipt of the Company Payments
would not give rise to any Excise Tax (the “Reduced Amount”); provided, however,
that the forgoing reduction shall be made only if and to the extent that such
reduction would result in an increase in the aggregate Company Payments to be
provided to the Executive, determined on a net after-tax basis (taking into
account the Excise Tax imposed, any tax imposed by any comparable provision of
state law, and any applicable federal, state, and local income taxes).  If the
Reduced Amount is to be effective, the Company Payments shall be reduced in the
following order:  (i) acceleration of vesting of any stock option or similar
awards for which the exercise price exceeds the then fair market value, (ii) any
cash severance based on a multiple of annual base salary or bonus, (iii) any
other cash amounts payable to the Executive, (iv) any benefits valued as
“parachute payments,” and (v) acceleration of vesting of any equity not covered
by clause (i) above.  In the event that the Internal Revenue Service or court
ultimately makes a determination that the “excess parachute payments” plus the
“base amount” is an amount other than as determined initially, an appropriate
reduction shall be made with regard to the Reduced Amount to reflect the final
determination and the resulting impact on whether this Section 5(a) applies.
 
(b)           For purposes of determining whether any of the Company Payments
will be subject to the Excise Tax and the amount of such Excise Tax, (i) the
Company Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Section 280G(b)(3) of the Code) shall be treated
as subject to the Excise Tax, unless and except to the extent that, in the
opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants (the “Accountants”) such
Company Payments (in whole or in part) either do not constitute “parachute
payments,” including giving effect to the recalculation of stock options in
accordance with Treasury Regulation Section 1.280G-1 Q/A33, represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code in excess of the “base amount” or are otherwise not
subject to the Excise Tax, and (ii) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Accountants in accordance
with the principles of Section 280G of the Code.  All determinations hereunder
shall be made by the Accountants which shall provide detailed supporting
calculations both to the Company and the Executive at such time as it is
requested by the Company or the Executive.  The determination of the
Accountants, subject to the adjustments provided below, shall be final and
binding upon the Company and the Executive.
 
(c)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Company which should not have been made under
Section 5(a) (an “Overpayment”) or that additional payments which are not made
by the Company pursuant to Section 5(a) above should have been made (an
“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to the Executive to the extent permitted by
law, which the Executive shall repay to the Company together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code.  In
the event that there is a final determination by the Internal Revenue Service, a
final determination by a court of competent jurisdiction or a change in the
provisions of the Code or regulations pursuant to which an Underpayment arises
under the Plan, any such Underpayment shall be promptly paid by the Company to
or for the benefit of the Executive, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.
 
(d)           In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect the
Executive, but the Executive shall control any other issues.  In the event the
issues are interrelated, the Executive and the Company shall in good faith
cooperate so as not to jeopardize resolution of either issue, but if the parties
cannot agree the Executive shall make the final determination with regard to the
issues.  In the event of any conference with any taxing authority as to the
Excise Tax or associated income taxes, the Executive shall permit the
representative of the Company to accompany the Executive, and the Executive and
the Executive’s representative shall cooperate with the Company and its
representative.
 
(e)           The Company shall be responsible for all charges of the
Accountants.
 
(f)           The Company and the Executive shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax.
 
(g)           Nothing in this Section 5 is intended to violate the
Sarbanes-Oxley Act of 2002 and to the extent that any advance or repayment
obligation hereunder would do so, such obligation shall be modified so as to
make the advance a nonrefundable payment to the Executive and the repayment
obligation null and void.
 
(h)           The provisions of this Section 5 shall survive the Executive’s
Termination of Employment for any reason and any amount payable under this
Section 5 shall be subject to the provisions of Section 23(b).
 
6. Notice of Termination.  After a Change of Control, any purported termination
of the Executive’s employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 15.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment.  Further, a Notice of Termination for Cause after a
Change of Control is required to include a copy of a resolution duly adopted by
the affirmative vote of not less than two-thirds (2/3) of the entire membership
of the Board at a meeting of the Board which was called and held for the purpose
of considering such termination and which the Executive had the right to attend
and speak finding that, in the good faith opinion of the Board, the Executive
has engaged in conduct set forth in the definition of Cause herein, and
specifying the particulars thereof in detail.
 
7. Date of Termination.  The Executive’s “Date of Termination” with respect to
any purported termination of the Executive’s employment after a Change of
Control, shall mean the date specified in the Notice of Termination and, in the
case of a termination by the Executive for Good Reason, shall not be less than
five (5) days nor more than sixty (60) days, from the date such Notice of
Termination is given).  In the event a Notice of Termination is given by the
Company, the Executive may treat such notice as having a date of termination at
any date between the date of receipt of such notice and the date of termination
indicated in the Notice of Termination by the Company; provided, that the
Executive must give the Company written notice of the date of termination if he
deems it to have occurred prior to the date of termination indicated in the
Notice of Termination.
 
8. Acceptance and Release. Any and all amounts payable and benefits or
additional rights provided pursuant to Sections 4(b), (c), (d), (e), (f) and (g)
(collectively, the “Severance Benefits”) shall only be payable or provided if
the Executive executes and delivers to the Company an Acceptance Form and
Release in the form attached hereto as Exhibit A (the “Release”) discharging all
claims of the Executive which may have occurred up to the Executive’s Date of
Termination (with such changes therein as may be necessary to make it valid and
encompassing under applicable law).  The Company shall provide the Executive
with a copy of the Release within seven (7) days following the Executive’s Date
of Termination and the Executive will be required to provide the Company with an
executed copy of the Release that has become effective within sixty (60) days
following the Executive’s Date of Termination.  The Executive hereby
acknowledges that the Executive shall forfeit any right to receive the Severance
Benefits in the event that the requirements of this Section 8 are not timely
satisfied.
 
9. No Duty to Mitigate/Set-off.  Other than as set forth in Section 4(f), the
Company agrees that if the Executive’s employment with the Company is terminated
pursuant to this Agreement during the term of this Agreement, the Executive
shall not be required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to this
Agreement.  Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Executive or
benefit provided to the Executive as the result of employment by another
employer or otherwise.  Except as otherwise provided herein and apart from any
disagreement between the Executive and the Company concerning interpretation of
this Agreement or any term or provision hereof, the Company’s obligations to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against the Executive.  Except as otherwise set
forth in Section 4(i), the amounts due under Section 4 are inclusive, and in
lieu of, any amounts payable under any other salary continuation or cash
severance arrangement of the Company and to the extent paid or provided under
any other such arrangement shall be offset against the amount due hereunder.
 
10. Service with Subsidiaries.  For purposes of this Agreement, employment by a
subsidiary or a parent of the Company shall be deemed to be employment by the
Company and references to the Company shall include all such entities, except
that the payment obligation hereunder shall be solely that of the Company.  A
Change of Control, however, as used in this Agreement, shall refer only to a
Change of Control of the Company.
 
11. Confidentiality; No Resignation.
 
(a) Without implication as to any other provisions of the Employment Agreement,
Section 6 of the Employment Agreement concerning confidentiality,
non-competition and non-solicitation (other than Section 6(m) thereof) shall
continue to apply following the Change of Control of the Company.
 
(b) In consideration of this Agreement, the Executive agrees that he will not
resign from the Company without Good Reason for at least one hundred eighty
(180) days from the Effective Date, except the foregoing shall not apply after a
Change of Control.
 
(c) In consideration of this Agreement and the payments and benefits under
Section 4, the Executive agrees that, if he is terminated from employment or if
he terminates employment, within ninety (90) days following a Change of Control,
he will, following a Change of Control and conditioned on timely payment of
amounts due him hereunder, if requested by the Company consult in a senior
advisory capacity to assist in the orderly transition to new management for a
period of ninety (90) days following a Change of Control.  The parties agree
that in no event will the services that the Executive will be required to
provide under this Section 11(c) exceed 20% of the average level of services the
Executive provided to the Company during the 36-month period preceding the
Executive’s Date of Termination.
 
(d) The Company shall continue to cover the Executive, or cause the Executive to
be covered, under any director and officer insurance maintained after the Change
of Control for directors and officers of the Company (whether by the Company or
another entity) at the highest level so maintained for any other past or active
director or officer with regard to any action or omission of the Executive while
an officer or director of the Company.  Such coverage shall continue for any
period during which the Executive may have any liability for the aforesaid
actions or omissions.
 
(e) Following a Change of Control, the Company shall, with regard to matters
related to Executive’s period of employment with the Company, indemnify the
Executive to the fullest extent permitted or authorized by the Company’s bylaws
against any claims, suits, judgments, expenses (including reasonable attorney
fees), with advancement of legal fees and disbursements to the fullest extent
permitted by law, arising from, out of, or in connection with the Executive’s
services as an officer or director of the Company, as an officer or director of
any affiliate for which the Executive was required to serve as such by the
Company or as a fiduciary of any benefit plan of the Company or any affiliate.
 
12. Successors; Binding Agreement.  In addition to any obligations imposed by
law upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive shall die while any amount would still
be payable to the Executive hereunder if the Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.  This Agreement is personal to the
Executive and neither this Agreement or any rights hereunder may be assigned by
the Executive.
 
13. Miscellaneous.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.  Except as otherwise set forth herein, this
Agreement constitutes the entire Agreement between the parties hereto pertaining
to the subject matter hereof.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this
Agreement.  All references to any law shall be deemed also to refer to any
successor provisions to such laws.
 
14. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
15. Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by registered
mail, postage prepaid.  Any such notice shall be deemed given when so delivered
personally, or, if mailed, five days after the date of deposit in the United
States mails, or as follows:
 


(i)  
If to the Company, to:

 
Overseas Shipholding Group, Inc.
666 Third Avenue
New York, New York  10017
Attention: Chairman

 
(ii)  
If to the Executive, to his shown address on the books of the Company.

 
Any party may by notice given in accordance with this Section to the other
parties, designate another address or person for receipt of notices hereunder.
 
16. Separability.  If any provisions of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.
 
17. Legal Fees.  In the event the Company does not make the payments due
hereunder on a timely basis and the Executive collects any part or all of the
payments provided for hereunder or otherwise successfully enforces the terms of
this Agreement by or through a lawyer or lawyers, the Company shall pay all
costs of such collection or enforcement, including reasonable legal fees and
other reasonable fees and expenses which the Executive may incur, paid (a)
within 60 days after the arbitration award regarding such payment pursuant to
Section 18 below subject to the Executive’s providing the Company with
appropriate documentation of such amounts within 30 days after the arbitration
award, or (b) if the parties enter into a legally binding settlement with
respect to such disputed payment, by the earlier of (i) any day within 60 day
period after the date of such settlement subject to the Executive’s providing
the Company with appropriate documentation of such amounts within 30 days after
the date of such settlement, and (ii) December 31 of the calendar year in which
the parties enter into such settlement subject to the Executive’s providing the
Company with appropriate documentation of such amounts prior to such date.  The
Company shall pay to the Executive interest at the prime lending rate (as
announced from time to time by Citibank, N.A.) on all or any part of any amount
to be paid to Executive hereunder that is not paid when due, such amount to be
paid (A) within 60 days after the arbitration award regarding such payment
pursuant to Section 18 below, or (B) if the parties enter into a legally binding
settlement with respect to such disputed payment, by the earlier of (I) within
60 days after the date of such settlement and (II) December 31 of the calendar
year in which the parties enter into such settlement.  The prime rate for each
calendar quarter shall be the prime rate in effect on the first day of the
calendar quarter.
 
18. Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration conducted in the City
of New York in the State of New York under the Commercial Arbitration Rules then
prevailing of the American Arbitration Association and such submission shall
request the American Arbitration Association to:  (i) appoint an arbitrator
experienced and knowledgeable concerning the matter then in dispute; (ii)
require the testimony to be transcribed; (iii) require the award to be
accompanied by findings of fact and the statement for reasons for the decision;
and (iv) request the matter to be handled by and in accordance with the
expedited procedures provided for in the Commercial Arbitration Rules.  The
determination of the arbitrators, which shall be based upon a de novo
interpretation of this Agreement, shall be final and binding and judgment may be
entered on the arbitrators’ award in any court having jurisdiction.  The Company
shall pay all costs of the American Arbitration Association and the arbitrator.
 
19. Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive, equity or other plan or program provided by the Company and for which
the Executive may qualify, nor shall anything herein (except Section 9) limit or
otherwise prejudice such rights as the Executive may have under any other
currently existing plan, agreement as to employment or severance from employment
with the Company or statutory entitlements, provided, that to the extent such
amounts are paid under Section 4 hereof or otherwise, they shall not be due
under any such program, plan, agreement, or statute.  Amounts that are vested
benefits or which the Executive is otherwise entitled to receive under any plan
or program of the Company, at or subsequent to the date of termination shall be
payable in accordance with such plan or program, except as otherwise
specifically provided herein.
 
20. Not an Agreement of Employment.  This is not an agreement assuring
employment and, subject to any other agreement between the Executive and the
Company, the Company reserves the right to terminate the Executive’s employment
at any time with or without cause, subject to the payment provisions hereof, if
any, that are applicable.  The Executive acknowledges that he is aware that he
shall have no claim against the Company hereunder or for deprivation of the
right to receive the amounts hereunder as a result of any termination that does
not specifically satisfy the requirements hereof or as a result of any other
action taken by the Company.
 
21. Independent Representation.  The Executive acknowledges that he has been
advised by the Company to have the Agreement reviewed by independent counsel and
has been given the opportunity to do so.
 
22. Governing Law.  This Agreement shall be construed, interpreted, and governed
in accordance with the laws of the State of Delaware without reference to rules
relating to conflicts of law.
 
23. Code Section 409A.
 
(a) Although the Company makes no guarantee with respect to the tax treatment of
payments hereunder, this Agreement is intended to either comply with, or be
exempt from, the requirements of Section 409A of the Code and the regulations
and guidance promulgated thereunder (“Code Section 409A”).  To the extent that
this Agreement is not exempt from the requirements of Code Section 409A, this
Agreement is intended to comply with the requirements of Code Section 409A and
shall be limited, construed and interpreted in accordance with such intent.  If
any provision of this Agreement would cause the Executive to incur any
additional tax or interest under Code Section 409A and modifying it would avoid
such additional tax or interest, the Company shall, upon the Executive’s
specific request and after consulting with the Executive, use its reasonable
business efforts to in good faith reform such provision; provided, that any such
modification shall not increase the economic burden to the Company and shall, to
the maximum extent practicable, maintain the original intent and economic
benefit to the Executive of the applicable provision without violating the
provisions of Code Section 409A.
 
(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean Separation from Service.  If the Executive is deemed on the Executive’s
Date of Termination to be a “specified employee”, within the meaning of that
term under Code Section 409A(a)(2)(B) and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then with regard to any payment or the providing of any benefit that constitutes
“non-qualified deferred compensation” pursuant to Code Section 409A, to the
extent required to be delayed in compliance with Code Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided to the Executive prior to
the earlier of (i) the expiration of the six-month period measured from the date
of the Executive’s Separation from Service and (ii) the date of the Executive’s
death.  On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of the
Executive’s death, all payments delayed pursuant to this Section 23(b) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due to the Executive under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
(c) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.
 
(d) To the extent any reimbursement of costs and expenses provided for under
this Agreement constitutes taxable income to the Executive for Federal income
tax purposes, such reimbursements shall be made no later than December 31 of the
calendar year next following the calendar year in which the expenses to be
reimbursed are incurred.
 
(e) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Section 105(b) of the Code solely because such expenses are subject
to a limit related to the period the arrangement is in effect.


       (f) Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
 
         24. Withholding.  Any payments made or benefits provided to the
Executive under this Agreement shall be reduced by any applicable withholding
taxes or other amounts required to be withheld by law or contract.
 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand as of the date first set forth
above.
 

 
OVERSEAS SHIPHOLDING GROUP, INC.
     
By:
/s/James I. Edelson
   
Name:
James I. Edelson
   
Title:
Senior Vice President, General Counsel and Secretary
         
Executive
         
/s/Morten Arntzen
   
Morten Arntzen




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ACCEPTANCE FORM AND RELEASE
 
Release
 
 1.           I agree and acknowledge that the payments and other benefits
provided pursuant to the Second Amended and Restated Change of Control
Protection Agreement (“Agreement”) between me and Overseas Shipholding Group,
Inc. (the “Company”), dated October 12, 2011, together with any payments and
other benefits that I may be entitled to receive following the termination of my
employment with the Company pursuant to the employment letter agreement between
me and the Company, dated October 12, 2011, as amended (the “Employment
Agreement”) in accordance with Section 4(i) of the Agreement: (i) are in full
discharge of any and all liabilities and obligations of the Company to me,
monetarily or with respect to employee benefits or otherwise, including but not
limited to any and all obligations arising under any alleged written or oral
employment agreement (other than the Employment Agreement), policy, plan or
procedure of the Company and/or any alleged understanding or arrangement between
me and the Company; and (ii) exceed any payment, benefit, or other thing of
value to which I might otherwise be entitled under any policy, plan or procedure
of the Company and/or any agreement between me and the Company.
 
 2.           In consideration for the payments and benefits to be provided to
me pursuant to the Agreement, I forever release and discharge the Company from
any and all claims.  This includes claims that are not specified in this
Acceptance Form and Release (this “Release”), claims of which I am not currently
aware, claims under: (i) the Age Discrimination in Employment Act, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the Americans
with Disabilities Act, as amended; (iv) the Employee Retirement Income Security
Act of 1974, as amended (excluding claims for accrued, vested benefits under any
employee benefit pension plan of the Company in accordance with the terms and
conditions of such plan and applicable law); (v) the Workers’ Adjustment and
Retraining Notification Act; (vi) the Family and Medical Leave Act; (vii) any
claim under the New York State Human Rights Law and the New York City
Administrative Code; (viii) any other claim (whether based on federal, state, or
local law, statutory or decisional) relating to or arising out of my employment,
the terms and conditions of such employment, the separation of such employment,
and/or any of the events relating directly or indirectly to or surrounding the
separation of that employment, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (ix) any claim for
attorneys’ fees, costs, disbursements and/or the like.  Notwithstanding anything
herein to the contrary, the sole matters to which this Release does not apply
are (i) the rights of indemnification and directors and officers liability
insurance coverage to which I was entitled immediately prior to my termination;
(ii) my rights under any tax-qualified pension plan or claims for accrued vested
benefits under any other employee benefit plan, policy or arrangement maintained
by the Company or under the Consolidated Omnibus Budget Reconciliation Act of
1985 (iii) and my rights under Sections 5 and 23(b) of the Agreement.  In
addition, notwithstanding any other provision of this Release, this Release is
not intended to interfere with my right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”) in connection with any claim that I
believe I may have against the Company.  However, by executing this Release, I
hereby waive my right to recover in any proceeding that I may bring before the
EEOC or any state human rights commission or in any proceeding brought by the
EEOC or any state human rights commission on my behalf.
 
 3.           This Release applies to me and to anyone who succeeds to my
rights, such as my heirs, executors, administrators of my estate, trustees, and
assigns.  This Release is for the benefit of (i) the Company, (ii) any related
corporation or entity, (iii) any director, officer, employee, or agent of the
Company or of any such related corporation or entity, or (iv) any person,
corporation or entity who or that succeeds to the rights of the Company or of
any such person, corporation or entity.
 
 4.           I acknowledge that I: (a) have carefully read in their entirety
the Agreement, this Release [and the information attached as Appendix I provided
pursuant to the Older Workers Benefit Protection Act]; (b) have had an
opportunity to consider fully for at least [twenty-one (21)] [forty-five (45)]
days the terms of the Agreement, this Release [and information attached as
Appendix I]; (c) have been advised by the Company in writing to consult with an
attorney of my choosing in connection with the Agreement, this Release [and the
information attached as Appendix I]; (d) fully understand the significance of
all of the terms and conditions of the Agreement, Release [and the information
attached as Appendix I], and have discussed them with my independent legal
counsel, or have had a reasonable opportunity to do so; (e) have had answered to
my satisfaction any questions I have asked with regard to the meaning and
significance of any of the provisions of the Agreement, this Release [and the
information attached as Appendix I]; and (f) am signing this Release voluntarily
and of my own free will and assent to all the terms and conditions contained
herein and contained in the Agreement and the Release.
 
 5.           I understand that I will have [twenty-one (21)] [forty-five (45)]
days from the date of receipt of this Release [and information attached as
Appendix I] to consider the terms and conditions of those documents. I may
accept this Release by signing and returning it to _______________.  After
executing this Release and returning it to _______________, I shall have seven
(7) days (the “Revocation Period”) to revoke this Release by indicating my
desire to do so in writing delivered by no later than 5:00 p.m. on the seventh
(7th) day following the date I sign and return this Release.  The effective date
of this Release shall be the eighth (8th) day following my signing and return of
this Release.  If the last day of the Revocation Period falls on a Saturday,
Sunday or holiday, the last day of the Revocation Period will be deemed to be
the next business day. In the event I do not accept this Release, or in the
event I revoke this Release during the Revocation Period, my rights under the
Agreement, this Release, including but not limited to my rights to receive
payments and other benefits from the Company, shall be deemed automatically null
and void.
 

 
 

--------------------------------------------------------------------------------

 

 
  Print Name:       Morten Arntzen
Date:______________________

 
 
Employee

 
 
Signature:________________________

 
 
Employee

 
STATE OF NEW YORK                      )
)  ss:
COUNTY OF _________                   )
 
On this ___ day of __________ _______, before me personally came Morten Arntzen
to be known and known to me to be the person described and who executed the
foregoing Release, and (s)he duly acknowledged to me that (s)he executed the
same.
 
________________________
 
Notary Public
 


 


 

 
 

--------------------------------------------------------------------------------

 

ACCEPTANCE FORM AND RELEASE
 
Acceptance Form:
 
I have read the Second Amended and Restated Change of Control Protection
Agreement, dated October 12, 2011 (“Agreement”) and the accompanying Release
[and the information attached as Appendix I] and hereby accept the benefits
provided under the Agreement, subject to the terms and conditions set forth in
the Agreement and Release.
 
  Print Name: Morten Arntzen
Date:______________________

 
 
Employee

 
 
Signature:  Morten Arntzen

 
 
Employee

 


 
STATE OF NEW YORK                     )
)  ss:
COUNTY OF _________                   )
 
On this ___ day of __________ _______, before me personally came Morten Arntzen
to be known and known to me to be the person described and who executed the
foregoing Release, and (s)he duly acknowledged to me that (s)he executed the
same.
 
________________________
 
Notary Public
 





